"WOODSON, J.
— This is an original proceeding— habeas corpus — fi}ed in this court by the petitioner, asking to be discharged from a sentence of ten days imprisonment in the county jail, imposed by the circuit court of Cole county, for the violation of a temporary injunction issued by it against her on the-day of--, 1913, “for setting up and keeping a common bawdyhouse” in Jefferson City, Missouri.
The facts are substantially as follows:
On July 19, 1913, the prosecuting attorney of Cole county filed in the office of the clerk of the circuit court thereof, an information charging the petitioner “with setting up and keeping a common bawdyhouse.”
This information was filed in vacation of the court, and the cause was tried at the July term, 1913, of the court, which resulted in a mistrial. At the November term thereof she was again tried and acquitted by a jnry.
During the interim of the mistrial and the acquittal the prosecuting attorney filed in said court a petition asking that the petitioner herein be enjoined from conducting a common bawdyhouse in said city.
Without notice to petitioner the circuit court granted a temporary injunction, as prayed, without bond, and set the case down for trial at the November term, some four months subsequent, but she had in the meantime been notified of the issuance of the temporary order.
At that term of court the petitioner filed a demurrer to the petition asking for the injunction, which was by the court overruled at the March term, 1914.
Thereupon the petitioner filed answer; but subsequently filed a motion'for a change of venue of the cause from Cole county, on account of the prejudice *617of the judge thereof. This motion was overruled, as I gather it, because of some informality in the application.
Thereupon, a second motion in proper form for a change of venue was filed, which was also overruled.
In the meantime the prosecuting attorney had duly filed in court an application requesting that the petitioner herein be cited for contempt of court, for the alleged violation of the temporary injunction previously issued in the injunction case.
On March 21, 1914, the court took up the citation for contempt and after hearing much evidence pro and con regarding the said violation of the temporary injunction, took the case under advisement until the 30th, and then found her guilty, and sentenced her to im-prisonmént in the county jail for ten days, and ordered the issuance of a committment, etc., which the sheriff proceeded to execute, when the petition for the writ in this case was applied for and issued, under which the marshall of this court released her from custody on bond, etc.
I. Counsel for respondent raise a question as to whether or not the bill of. exceptions was properly and timely filed.
Without going into that question I will state that in my individual opinion it was neither properly nor timely filed to preserve the questions attempted to be here presented thereby.
Crimes: Injunction Nuisances. II. But the record proper is correctly before this court; and it appears from the petition filed that the petitioner was charged in' the petition for the injunction with ‘setting up and keep-mg a common bawdyhouse m Jefferson City, Missouri, ’ ’ and the judgment of the court finding her guilty of contempt, etc.
*618This charge, finding and judgment simply convicts the petitioner of the ordinary crime of setting up and keeping a hawdyhouse. [State ex rel. v. Canty, 207 Mo. 439, and cases cited.]
Counsel for respondent rely not only upon the case just cited, but also upon the case of State ex rel. v. Lamb, 237 Mo. 437, as authorities supporting their position in this case. They are not in point.
By an examination of both of those cases it will be seen that it was alleged and proven according to the majority opinion of the court, that not only a crime was being committed, as here, but also that the business complained of was so vile, open, notorious and vicious, that bad and dangerous men, in large numbers, were attracted thereto ;■ even criminals .were constantly congregated there, to the great detriment of the peace and safety of the community. In other words, those cases hold that a public nuisance, even though a crime, may be enjoined by a court of equity, though having no criminal jurisdiction, not because of the crime, but because of its inherent and constitutional authority to abate such nuisances.
There is no doubt but what a court of equity has this power, and it should be exercised freely whenever the exigency of the case demands, yet it should not invade the province of the criminal courts of the country, which must try criminals with the assistance of a jury, according to the Constitution and laws of this State,' and country generally.
The differentiation of this case from those is, that while all crimes are nuisances, yet they are not necessarily public nuisances. A court of equity may abate the latter, but the courts of law only can properly punish the former. Some of the States have enacted statutes conferring jurisdiction upon courts of equity in both, classes of cases, but this is not one of them. It still preserves the right of one charged with this class *619of crime, as in most all others, to he tried by a jury of his peers.
Great pains'were taken in the case of State ex rel. v. Canty, supra, to point ont and distinguish the difference between these two classes of cases, and after further consideration I am unable to make that demarcation any plainer by anything I might here add.
-: Bawdy House. No lawyer or judge differs as to the law governing these two classes of cases, but the trouble the courts have had, and I presume always will have, is to determine from the facts of each particular case to which class it belongs. The line of demarcation between the two is often so narrow that it becomes exceedingly difficult to follow it in many complicated and intricate cases; but fortunately for the court, this is not of that character. The petitioner was charged and found guilty of setting up and keeping a common bawdyhouse, which according to all of the authorities, in the absence of statute, is an ordinary crime, but not a public nuisance in any sense of the term.
A court of equity having no jurisdiction over the subject-matter of this cause, it necessarily follows, under the laws of this State, that the circuit court of Cole county had no authority to try and imprison the petitioner for the crime stated in the petition for the injunction. [State ex rel. v. Williams, 221 Mo. 227.]
If we are correct in this view of the law of the case, then the circuit court of Cole county sitting in eqnity, had no jurisdiction to enjoin the petitioner from committing the crime, of keeping a common bawdyhouse. That crime, if the petitioner is guilty of it, can be promptly and adequately punished under the criminal laws of the State, which were enacted expressly for that purpose, and there is, therefore, no necessity to resort to the extraordinary powers of a court of equity to suppress such a well-known and common crime.
*620So believing, I am of the opinion that the petitioner should be discharged; and it is so ordered.
Walker and Faris, JJ., concur; Grtives and Brown, JJ., concur in separate opinions; Lamm, G. J., and Bond, J., dissent.